ROY, C.
Proceeding by mandamus; defendant moves to quash the alternative writ. The motion .was. .overruled, .and defendant electing to stand on his overruled motion as on an overruled demurrer, refused to make further return or to plead, and the judgment issuing the .peremptory writ followed from which he has appealed. On June 1, 1908, the relator, Berthold Investment Company, was the owner of a strip of land extending from Compton avenue westward about three-fourths of a mile to Crand avenue. It was about three hundred and fifty feet wide, was intersected by three streets, thus throwing portions of it in four different city blocks. A suit was then pending to condemn the north part of that property for an extension of Kingshighway a hundred and seventy feet, wide and the full length of the property. A judgment of condemnation was entered January 5, 1909, in that' suit.. On January 21, 1910; the said investment company conveyed the portion of land not taken for the street to relator, Wellworth Realty Company. On April 28, 1910, the relators tendered to the defendant five hundred and ten dollars, the full amount of all taxes, interest, penalties and costs for the taxes for the year 1909 on- that part of the land not condemned for the street, computing the amount due by taking such proportion of the whole tax, interest, penalties and costs as the uncondemned land bore to the whole' tract prior to such condemnation, according to area. At the time of making such tender, relators demanded of. defendant tliat he accept the same and enter the taxes *304as paid in full on the uncondemned portion of the land, which demand was refused. The peremptory writ ordered defendant to accept the amount tendered as stated and give the relators a proper receipt and enter the payment in full of the taxes on the uncondemned land.
Paying Taxes on Part of Lot or Parcel. The latter part of section 11459, Revised Statutes 1909, is as follows: “The collector shall receive taxes on part of any lot, piece or parcel of land charged with taxes: Provided, the persons paying such tax shall furnish a particular specification of the part, and if the tax on the remainder of such lot and parcel of land shall remain unpaid, the collector shall enter such specification in his return, to the end that the part on’ which the tax remains unpaid may be clearly known. If payment is made on an undivided share of real-estate, the collector shall enter on his record the name of the owner of such share, so as to designate upon whose unidivided share the tax has been paid.”
Appellant contends that the statute only applies in cases where the part on which payment is desired to be made is assessed separately from the other part of the “lot, piece or parcel.” Such a construction would render the statute useless. Of course, where a lot is divided between different owners, and is assessed accordingly, there is no need of a statute directing the collector to recéive payment on the different parts, separately assessed as shown on the books. The statute provides that the person paying on a part of the lot “shall furnish a particular specification of the part.” If the part were already segregated on the book, it would not be necessary to furnish such specification. That statute means just what it says, that where a lot, piece or parcel of land appears on the tax book, any person can furnish the collector with a particular specification of any part thereof, pay the taxes *305on sucb part, get bis receipt and. have tbe entry of payment made.
It is contended that tbe various parts of sucb tract may not have a value in proportion to tbe area, and that tbe collector bas no sucb powers as tbe assessor, and cannot apportion tbe value of tbe different parts of a tract wbicb bas been assessed in solido. There is no showing in this case that a payment in proportion to tbe area is not equitable and fair. "Whether sucb proportion should be used in all cases we will not now decide.
Tbe judgment is affirmed.'
Williams, G., concurs.
PER CURIAM.
-The foregoing opinion of Roy, C., is adopted as tbe opinion of tbe court.
All tbe judges concur.